Case 3:18-cv-00437-DJH-RSE Document 71 Filed 11/25/20 Page 1 of 6 PageID #: 610




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  NAVIGATORS INSURANCE COMPANY,                                                          Plaintiff,

  v.                                                     Civil Action No. 3:18-cv-437-DJH-RSE

  UNIVERSITY OF LOUISVILLE
  FOUNDATION, INC. et al.,                                                            Defendants.

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Navigators Insurance Company brought this action against Defendant University

 of Louisville Foundation and various Foundation officers and board members seeking rescission

 of an insurance policy that Navigators issued to the Foundation. (See D.N. 1) The Foundation

 filed a third-party complaint against Defendant R.H. Clarkson Insurance Group, asserting fraud

 and negligence. (See D.N. 27, PageID # 338–42) Clarkson now moves for judgment on the

 pleadings on the Foundation’s negligence claim. (D.N. 53) For the reasons explained below, the

 Court will grant Clarkson’s motion.

                                                 I.

        Navigators Insurance Company issued an insurance policy to the Foundation (the Policy),

 effective September 1, 2016, that included Directors and Officers coverage. (See D.N. 27, PageID

 # 333) Prior to contracting for coverage, Clarkson, working as an agent for Navigators, drafted an

 insurance proposal for the Foundation. (Id., PageID # 331–32) Richard Lewis, an agent on

 Clarkson’s business insurance team, worked with Defendant Jason Tomlinson, the Foundation’s

 assistant treasurer, throughout the insurance proposal and application process. (Id., PageID # 332)

        Several of the Foundation’s officers allegedly mismanaged the University endowment that

 the Foundation holds. (Id., PageID # 331, 333) Kentucky’s state auditor began investigating the



                                                 1
Case 3:18-cv-00437-DJH-RSE Document 71 Filed 11/25/20 Page 2 of 6 PageID #: 611




 Foundation and its officers, which “garnered media attention in Louisville.” (Id., PageID # 334)

 The Auditor’s Report was released to the public in December 2016 and detailed alleged

 wrongdoing by many of the Foundation’s officers. (Id.)

        In April 2018, the Foundation and the University of Louisville sued several of the

 Foundation’s officers in state court, claiming fraud and breach of duty for their alleged

 mismanagement of the University’s endowment. (Id., PageID # 336) Navigators subsequently

 brought this action against the Foundation seeking rescission of the Policy or a judicial declaration

 that it has no liability to the Foundation related to the state-court lawsuit. (Id., PageID # 337; see

 also D.N. 1) The Foundation then asserted third-party fraud and negligence claims against

 Clarkson. (See D.N. 27, PageID # 338–42) The Court previously dismissed the Foundation’s

 fraud claim. (See D.N. 45, PageID # 495)

                                                   II.

        A motion for judgment on the pleadings pursuant to Rule 12(c) is subject to the same

 standard as a motion to dismiss for failure to state a claim under Rule 12(b)(6). CoMa Ins. Agency,

 Inc. v. Safeco Ins. Co., 526 F. App’x 465, 467 (6th Cir. 2013) (citing Wee Care Child Ctr., Inc. v.

 Lumpkin, 680 F.3d 841, 846 (6th Cir. 2012)). Thus, to survive a motion for judgment on

 the pleadings, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

 claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To meet this standard, a

 plaintiff must “plead[] factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. The Court is required to “accept all the

 [plaintiff’s] factual allegations as true and construe the complaint in the light most favorable to the

 [plaintiff].” Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005).




                                                   2
Case 3:18-cv-00437-DJH-RSE Document 71 Filed 11/25/20 Page 3 of 6 PageID #: 612




        The Court’s analysis “rests primarily upon the allegations of the complaint, [but] ‘matters

 of public record, orders, items appearing in the record of the case, and exhibits attached to the

 complaint[] also may be taken into account.’” Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th

 Cir. 2008) (quoting Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001) (quoting Nieman v.

 NLO, Inc., 108 F.3d 1546, 1554 (6th Cir. 1997)). The Court may not consider outside evidence,

 including affidavits submitted by a plaintiff in response to a defendant’s motion. See Max Arnold

 & Sons, LLC v. W.L. Hailey & Co., 452 F.3d 494, 502–04 (6th Cir. 2006).

                                                III.

          “Under Kentucky law, [a plaintiff] must establish three elements to proceed with a

 negligence claim: (1) [the defendant] owed a duty of care to [the plaintiff]; (2) [the defendant]

 breached that duty; and (3) the breach proximately caused [the plaintiff’s] injuries.” Burkeen v.

 A.R.E. Accessories, LLC, 758 F. App’x 412, 415 (6th Cir. 2018) (applying Kentucky negligence

 law to a 12(b)(6) motion to dismiss). The Foundation alleges that Clarkson owed it a duty of care

 and breached that duty when Tomlinson asked Lewis whether the Foundation needed to disclose

 the “substantive allegations of the Auditor’s Report” to Navigators, and “Lewis took the

 affirmative of [sic] action of answering in the negative and instructing the Foundation to make no

 supplemental disclosure.” (D.N. 27, PageID # 341) The Foundation further alleges that this breach

 caused it “to be injured by the filing of this action by Navigators and by Navigators’ attempted

 avoidance of coverage of the claims in the Underlying Lawsuit.” (Id.)

        Even assuming that Clarkson did breach a duty it owed to the Foundation, the facts as

 stated in the complaint do not adequately allege that the breach resulted in Navigators’ lawsuit.

 (See D.N. 27, PageID # 334–38) Any such breach therefore did not cause the Foundation’s claimed




                                                 3
Case 3:18-cv-00437-DJH-RSE Document 71 Filed 11/25/20 Page 4 of 6 PageID #: 613




 damages. The Foundation bases its negligence claim on an email that Lewis sent to Tomlinson on

 September 22, 2016.1 (D.N. 27, PageID # 335, 341) The email exchange went as follows:


 Jason,

 Per our conversation, the attached need to be copied to your letterhead[,] signed, and sent back
 our way. I didn’t include the limits on the previous warranty statement.

 Also a reminder to take a look at the line item for builder’s risk on the Pediatric building. I
 really think we can save the foundation some considerable dollars there.

 Regards,
 Richard P. Lewis

                                                * * *

 Richard,

 They are attached. What is the definitely [sic] of “claims”? Does a threat constitute as [sic] a
 claim? It is obvious from the media that it has been implied or threaten[ed].

 Thanks . . . Jason

                                                * * *

 Jason,

 Note that those forms are dated 8/30/2016. I believe those threats were made public after that
 and not subject [sic] to any warranty.


 1
   In its response, the Foundation argues that its allegation that “Lewis took the affirmative of [sic]
 action of answering in the negative and instructing the Foundation to make no supplemental
 disclosure” (D.N. 27, PageID # 341) does not “rel[y] exclusively on the email correspondence”
 but rather that the Foundation “included [the email] exhibits merely as additional support for [this]
 independent allegation[].” (D.N. 59, PageID # 542) The only specific incident described in the
 complaint, however, is the email exchange. (See D.N. 27, PageID # 334–35) Even if there were
 another (undescribed) incident where Lewis “instruct[ed] the Foundation to make no supplemental
 disclosure” (D.N. 27, PageID # 341), the Foundation’s complaint clearly states that it was not until
 September 2016 that “Tomlinson discussed the Auditor’s Report and the potential implications
 associated with it with Lewis” and “disclosed all of the material allegations of the Auditor’s Report
 to Lewis.” (See D.N. 27, PageID # 334) As discussed below, this was after Tomlinson submitted
 the allegedly misleading application to Navigators that triggered Navigators’ lawsuit, and it
 therefore is similarly unconnected to the Foundation’s alleged damages.


                                                   4
Case 3:18-cv-00437-DJH-RSE Document 71 Filed 11/25/20 Page 5 of 6 PageID #: 614




 Regards,
 Richard P. Lewis

 (D.N. 13-2, PageID # 85–86)         Attached to Tomlinson’s email were signed Warranty and

 Representation Letters, dated August 30, 2016, for “Excess D&O” policies issued to the

 Foundation by Starr Indemnity.       (See D.N. 13-1, PageID # 82–83)          Each letter contained

 representations that “[t]here has not been nor is there now pending any claim(s), suit(s) or action(s)

 [including investigations] against any person or entity proposed for insurance under the policy

 referenced above.” (Id.)

        The Foundation claims that “Tomlinson’s disclosures to Lewis and Lewis’s guidance to

 the Foundation in response were related to both the Navigators[] Policy at issue here and the

 Foundation’s excess policy” and that Tomlinson’s email to Lewis “asked whether the Auditor’s

 Report and its media coverage constituted a claim under the [Navigators] Policy.” (D.N. 27,

 PageID # 334–35) But as this Court previously held, these post hoc attempts to redefine the email

 exchange do not change the fact that the emails themselves clearly pertain only to the Starr

 Indemnity Policy: Lewis sent the Starr forms to Tomlinson to sign; Tomlinson’s response referred

 to those forms; and Lewis’s reply again refers back to the Starr forms. (D.N. 13-2, PageID # 85–

 86; see D.N. 45, PageID # 494) Nowhere in the emails did either Lewis or Tomlinson mention

 the Navigators Policy. “When a written instrument contradicts allegations in the complaint to

 which it is attached, the exhibit trumps the allegations.” Cates v. Crystal Clear Technologies,

 LLC, 874 F.3d 530, 536 (6th Cir. 2017) (quoting Williams v. CitiMortgage, Inc., 498 F. App’x

 532, 536 (6th Cir. 2012)).

        Navigators’ lawsuit has nothing to do with the Starr Indemnity coverage policy that

 Tomlinson and Lewis discussed over email. Navigators instead bases its claims on alleged

 misrepresentations in the Application that the Foundation submitted as part of obtaining its



                                                   5
Case 3:18-cv-00437-DJH-RSE Document 71 Filed 11/25/20 Page 6 of 6 PageID #: 615




 insurance policy from Navigators.2 (See D.N. 1, PageID # 8, 11, 13) Tomlinson signed and

 submitted that Application on behalf of the Foundation on August 29, 2016 (see D.N. 1, PageID #

 3), several weeks before his email exchange with Lewis. Navigators’ complaint does not mention

 the Starr Indemnity policy. Thus, even if Clarkson breached a duty of care when Lewis informed

 Tomlinson that the threats were not subject to Starr Indemnity’s warranty, the Foundation has not

 adequately alleged that the breach “proximately caused” its damages in the form of Navigators’

 lawsuit. Burkeen, 758 F. App’x at 415. The Court therefore cannot draw a “reasonable inference

 that [Clarkson] is liable” for negligence, Ashcroft 556 U.S. at 662, and Clarkson is entitled to

 judgment on the pleadings.

                                                 IV.

          For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

 hereby

          ORDERED that Clarkson’s motion for judgment on the pleadings (D.N. 53) is

 GRANTED. The Foundation’s negligence claim (Count II) is DISMISSED. The Clerk of Court

 is DIRECTED to terminate Clarkson as a third-party defendant in the record of this matter.

          November 25, 2020




 2
    In the alternative, Navigators argues that if the policy is not voided based on the
 misrepresentations in the application, it still does not provide coverage for the Foundation’s
 officers based on various exclusions set out in the Policy. (See D.N. 1, PageID # 13–16) The
 “Knowledge Exclusion” also rests on the alleged misrepresentation in the Application submitted
 on August 29, 2016. (See D.N. 1, PageID # 3–4, 15)


                                                  6
